In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-17-00252-CR

KEVIN E. BROMLEY, Appellant               §    On Appeal from Criminal District
                                               Court No. 3

                                          §    of Tarrant County (1469526D)
V.
                                          §    December 31, 2018

                                          §    Per Curiam

THE STATE OF TEXAS                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the $6,450

in improperly-assessed attorney’s fees. It is ordered that the judgment of the trial

court is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM